Citation Nr: 0630275	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  00-06 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  This appeal was later transferred to the RO in New 
York, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the veteran has not been afforded a VA 
examination since June 1998 to determine whether he is 
entitled to special monthly compensation at the housebound 
rate or on the basis that he requires the regular attendance 
of another person.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine whether he is 
entitled to special monthly compensation 
at the housebound rate or on the basis 
that he requires the regular aid and 
attendance of another person due solely 
to his service connected disorders.  The 
claims files must be made available to 
and reviewed by the examiner prior to the 
requested study.  Following the 
examination, the examiner must express an 
opinion as to whether the veteran's 
service connected disabilities alone 
render him so helpless that he is in need 
of regular aid and attendance or meets 
the housebound criteria.  At this time 
the veteran is service connected for 
posttraumatic stress disorder; 
hydrocephalus with headaches; left ear 
hearing loss associated with 
hydrocephalus with headaches; tinnitus 
associated with hydrocephalus with 
headaches; residuals of a healed right 
second metacarpal fracture; malaria; 
residuals of a left epididymectomy; and 
residuals of a shrapnel wound to the 
right forehead.  The veteran is not 
competent for VA compensation purposes.

2.  Considering only the veteran's 
service connected disorders, the examiner 
must answer each of the following:

(a) Do the service-connected 
disorders alone necessitate that the 
veteran be a patient in a nursing 
home because of mental or physical 
incapacity?

(b) Due to the service-connected 
disorders alone is the veteran 
unable to dress or undress himself?

(c) Due to the service-connected 
disorders alone is the veteran able 
to keep himself ordinarily clean and 
presentable?

(d) Due to the service-connected 
disorders alone is the veteran 
unable to attend to the wants of 
nature?

(e) Due to the service-connected 
disorders alone is there incapacity, 
physical or mental, which requires 
care or assistance on a regular 
basis to protect the veteran from 
hazards or dangers incident to his 
daily environment?

(f) Due to the service-connected 
disorders alone is the veteran 
bedridden, that is, does he have 
disablement through its essential 
character that actually requires 
that he remain in bed?  The fact 
that claimant has voluntarily taken 
to bed or that a physician has 
prescribed rest in bed for the 
greater or lesser part of the day to 
promote convalescence or cure does 
not suffice.

3  Thereafter, the RO should readjudicate 
the veteran's claim of entitlement to 
special monthly compensation due to the 
need for regular aid and attendance or 
being housebound, on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

